DETAILED ACTION
	This Office action is responsive to the amendment filed 07/30/21.
	Claims 1-14 are pending in this application.
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 
(1966) that are applied for establishing a background for determining obviousness under 35 
U.S.C. 103(a) are summarized as follows: 
a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness
or nonobviousness. 
2.	Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over each of Seo et al. (9,324,657 of record) and Lee et al. (9,230,876 of record) in view of Bonis et al. (9,613,933), separately.


Although Seo et al. does not teach exact the shape of the surface of the sealing resin layer, which faces and surrounds the external connection terminal, as applicant claimed, it would have been an obvious matter of design choice to modify the shape of the surface of the sealing resin layer, which faces and surrounds the external connection terminal, to be shaped as a part of a substantially spherical body cut away from the sealing resin layer has a circular line in a cross section perpendicular to the one main surface of the substrate, and wherein the external connection terminal has a substantially spherical shape and does not have a constricted shape, since such claimed surface is commonly applied in semiconductor art, as disclosed by Bonis et al., and such a modification would have involved a mere change in the shape a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art.
Lee et al. (Figs. 1, 3, 7, and the associated description) also teaches a module identical to Seo et al.’s module; therefore, the module in claims 1-5 and 8-10 are also rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Bonis et al. for the similar reasons detailed above.
s 1-3, 6, and 11-14, are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (10,256,173 of record) in view of Bonis et al. (9,613,933).
Regarding claims 1-3, 6, and 11-14, Wu et al. (See specifically Fig. 5 and the associated description) discloses a module comprising: a substrate (10); a connection electrode (14/16) that is provided on one main surface of the substrate (10) (See Fig. 5); a first component (24) that is mounted on the one main surface of the substrate (10); an external connection terminal comprising a solder ball (30) disposed on the one main surface of the substrate (10) with the connection electrode (14) interposed between the solder ball (30) and the substrate (10) (See Fig. 5); and a sealing resin layer (28) that is provided on the one main surface of the substrate (10) and seals the one main surface of the substrate (10) and the first component (24); wherein part of the external connection terminal (30) is exposed from a surface of the sealing resin layer (28) that is opposite from a surface of the sealing resin layer (28) facing the one main surface of the substrate (10), a height of the external connection terminal (30) from the one main surface of the substrate (10) is larger than a height of the sealing resin layer (28) from the one main surface of the substrate (10), there is a gap between the external connection terminal (227) and the sealing resin layer (28). Wu et al. also discloses a second component (25) being mounted on another main surface of the substrate (10) (See Fig. 5). Wu et al., however, does not clearly teach that a surface of the sealing resin layer (28), which faces and surrounds the external connection terminal (30), is a curved surface 19that has a curved line in a cross section perpendicular to the one main surface of the substrate (10).
Bonis et al., while related to a similar module discloses (See Specifically Figs. 5 and the associated description) a surface of the sealing resin layer (506), which faces and surrounds the external connection terminal (521/534), is shaped as a part of a substantially spherical body cut 
Although Wu et al. does not teach exact the shape of the surface of the sealing resin layer, which faces and surrounds the external connection terminal, as applicant claimed, it would have been an obvious matter of design choice to modify the shape of the surface of the sealing resin layer, which faces and surrounds the external connection terminal, to be shaped as a part of a substantially spherical body cut away from the sealing resin layer has a circular line in a cross section perpendicular to the one main surface of the substrate, and wherein the external connection terminal has a substantially spherical shape and does not have a constricted shape, since such claimed surface is commonly applied in semiconductor art, as disclosed by Bonis et al., and such a modification would have involved a mere change in the shape a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art.
Allowable Subject Matter
4.	Claim 7 is allowed for the reasons of record.
Conclusion
5.	Applicant’s amendment filed on 07/30/21 have been fully considered but they are deemed to be moot in view of the new grounds of rejection (regarding claims 1-6 and 8-14) because the newly added limitations (e.g., the underlined portion) to independent claim 1 raises new issues that would require further consideration and/or search. Therefore, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN C THAI whose telephone number is 571-272-1935.  The examiner can normally be reached on 8:00 AM - 4:30 PM, Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUAN C THAI/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
August 9, 2021